Defendant-appellant Jason Smith brings this appeal from a judgment of the Findlay Municipal Court denying his motion to suppress.
On May 7, 1998, a trooper for the Ohio State Patrol stopped Smith for a loud muffler. Smith was cited for operating a motor vehicle under the influence, driving under suspension, excessive noise, and no seatbelt. On September 1, 1998, a suppression hearing was held claiming that the trooper lacked a reasonable, articulable suspicion for the stop. The trooper testified that when he passed Smith, he heard Smith's muffler even though he was in his own car with the windows rolled up, the am/fm radio playing, and the police radio activated. Based on this, the officer suspected that Smith's muffler might be defective (excessively loud). The trial court then denied the motion to suppress. On October 21, 1998, the State filed anolle prosequi on the excessive noise charge due to evidentiary concerns. Smith then entered a plea of no contest on all remaining charges.
This appeal is from the excessive noise charge. However, the State abandoned this charge when it filed a nolle prosequi due to evidentiary concerns. The trial court approved this request. Thus, the charge was dropped and no conviction stems from it.1
Without a conviction, there is no cause to review and we have no jurisdiction to review the assignments of error.
The appeal is dismissed.
SHAW and WALTERS, JJ., concur.
1 The charges arising from the stop were prosecuted separately. The appeals of those other convictions are not addressed in this opinion.